Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide proper antecedent basis for 'the silicone chain' recited in original claim 2.

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 states ‘ED/DMC/EMC’ in line 4, --EC/DMC/EMC—should be stated..  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites the limitation "the silicone chain" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the additive" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 2016/0268636 A1) in view of HONDA et al. (WO 2015/111189A1, using US 2016/0336593 A1 as an English equivalent).
Regarding claim 1, CHA teaches a lithium battery (title; [0081]), comprising: an anode ([0081]) comprising an anode active material layer on an anode current collector ([0095]), the anode active material layer having a mass load higher than 60g/m2 ([0131]; 14.36 mg/cm2 = 143.6g/m2 which is greater than 60g/m2), a cathode ([0081]) comprising a cathode active material layer on a cathode current collector ([0085]), the cathode active material layer having a mass load higher than 80g/m2 ([0130]; 27.05 mg/cm2 = 270.5 g/m2 which is greater than 80g/m2), and an electrolytic solution comprising an imide anion based lithium salt and LiPO2F2 ([0012]), wherein at least one of the anode and cathode active material layers comprises silicon, silicon oxide ([0096-0100]).
CHA is silent as to a ball spacer comprising silicon ball.
HONDA teaches a lithium ion battery (Abstract), comprising: a positive electrode where a positive electrode active material layer containing a positive electrode active material is formed on a surface of a positive electrode current collector (Abstract) and a negative electrode where a negative electrode active material layer containing a negative electrode active material is formed on a surface of a negative electrode current collector (Abstract), the weight of the negative electrode active material layer is 65.1-127.5 g/m2 (6.51-12.75 mg/cm2 = 65.1-127.5 g/m2, which is greater than 60g/m2; Tables 1-3; Abstract, [0094]) and the weight of the positive electrode 2 (Table 1, [0172]; 15.4-17.3 mg/cm2 = 154-173 g/m2, which is greater than 80g/m2) an electrolytic solution comprising lithium salts including Li(C2F5SO2)2N and LiPF6 [0113], an imide anion based lithium salt, lithium bis(trifluoromethylsulfonyl)imide Li(C2F5SO2)2N [0113] and LiPO2F2 [0201], the negative electrode active material layer a Si-Containing alloy [0081] the shape of the Si-containing alloy may include a spherical shape [0083], SiOx ([0087]). HONDA further teaches that for a lithium ion secondary battery with a negative electrode containing Si and graphite material, high capacity and good cycle lifetime can be exhibited ([0011]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the spherical silicon of HONDA in the battery of CHA in order to obtain high capacity and good cycle lifetime.
Regarding claim 3, CHA is silent as to the diameter of the spacer is between 1 to 40 micrometers and the diameter ratio of the active material to the spacer is between 0.25 to 10.
HONDA teaches the average particle diameter of the Si-containing alloy is 1-20 micrometers ([0083, 0069]) and the average particle diameter of the carbon material is 5-25 micrometers ([0086]); the diameter ratio of the active material to the spacer is between 0.25 to 25 ([0081-0089]; active material diameter : spacer diameter =1-20 : 5-25; 5 : 20 = 0.25, 25 : 1 = 25).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the spherical silicon of HONDA in the battery of CHA in order to obtain high capacity.
Regarding claim 4, CHA is silent as to the weight ratio of the spacer is between 1-30% by mass.

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the spherical silicon of HONDA in the battery of CHA in order to obtain high capacity.
Regarding claim 7, CHA teaches an aluminum current collector ([0130]).
Regarding claim 8, CHA teaches Ethylene carbonate (EC), dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) in an electrolytic solution ([0065]), EC:EMC:DMC in a volume ratio of 2:4:4 ([0118]; if EC is 20% by volume and EMC is 40% by volume and DMC 40% by volume, the volume ratio is 20:40:40 = 2:4:4; also see Table 1 and Examples 1-6 of the instant application and their included EC/DMC/EMC ratios).
Regarding claim 9, CHA teaches the electrolyte solution includes a first lithium salt that is at least one elected from LiFSI, LiPO2F2 ([0027]) an amount of the first lithium salt in a range of about 0.01 wt% to about 5 wt% based on the total weight of the electrolyte solution ([0039]).

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 2016/0268636 A1) in view of MIYOSHI et al. (US 2012/0177992 A1).
Regarding claim 1, CHA teaches a lithium battery (title; [0081]), comprising: an anode ([0081]) comprising an anode active material layer on an anode current collector ([0095]), the 2 ([0131]), a cathode ([0081]) comprising a cathode active material layer on a cathode current collector ([0085]), the cathode active material layer having a mass load higher than 80g/m2 ([0130]), and an electrolytic solution comprising an imide anion based lithium salt and LiPO2F2 ([0012]), wherein at least one of the anode and cathode active material layers comprises silicon, silicon oxide ([0096-0100]).
CHA is silent as to the cathode active material layer comprises a ball spacer comprising a silicone ball. 
MIYOSHI teaches a lithium ion battery (Abstract) comprising a negative electrode (Abstract, 11, Fig.5), an active material (Abstract, 6, Fig.1) on the surface of the negative electrode current collector (1), a positive electrode (16, Fig.5), positive electrode active material ([0114]) and a current collector ([0118]), a Si active material ([0054]), a Si buffer material ([0058]) in a spherical or particle shape ([0054,0058,0064,0068]). MIYOSHI further teaches a negative electrode material for lithium ion secondary batteries that is excellent in cyclability.
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the active material of MIYOSHI in the battery of CHA in order to obtain a negative electrode material that is excellent in cyclability.
Regarding claim 2, CHA teaches SiOx ([0099]).
CHA is silent as to the modified silicone with at least one fictional group selected from the group consisting of hydrocarbons, oxygen-containing groups and nitrogen-containing groups.
MIYOSHI teaches siloxane bonds ([0058]), dimethylpolysiloxane ([0060]), polyorganosilsesquioxane ([0063]).

Regarding claim 3, CHA is silent as to the diameter of the spacer is between 1 to 40 micrometers and the diameter ratio of the active material to the spacer is between 0.25 to 10.
MIYOSHI teaches the diameter of the active material is 100 micrometers or less, preferably 1-10 micrometers or less ([0054]) and the diameter of the silicone composite powder is 1 to 10 micrometers ([0068]); the diameter ratio of the active material to the spacer is {0-100}:{1-10} = 0-100; one example including a particle diameter of active material = 2.5 micrometers and a particle diameter of silicon composite = 10 micrometers and the ratio 2.5:10 = 0.25, another example including a particle diameter of active material = 10 micrometers and a particle diameter of silicon composite = 1 micrometer and the ratio 10:1 = 10).  
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the active material of MIYOSHI in the battery of CHA in order to obtain a negative electrode material that is excellent in cyclability.
Regarding claim 4, CHA is silent as to the weight ratio of the spacer is between 1-30% by mass.
MIYOSHI teaches the amount of Si buffer contained in an amount form 1-20% by mass ([0067, 0083]; 1/{79+5+15} = 1.01% and 25/{60+5+15} = 25% [0080]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the active material of MIYOSHI in the battery of CHA in order to obtain a negative electrode material that is excellent in cyclability.
Regarding claim 7, CHA teaches an aluminum current collector ([0130]).
Regarding claim 8, CHA teaches Ethylene carbonate (EC), dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) in an electrolytic solution ([0065]), EC:EMC:DMC in a volume ratio of 2:4:4 ([0118]; if EC is 20% by volume and EMC is 40% by volume and DMC 40% by volume, the volume ratio is 20:40:40 = 2:4:4; also see Table 1 and Examples 1-6 of the instant application and their included EC/DMC/EMC ratios)..
Regarding claim 9, CHA teaches the electrolyte solution includes a first lithium salt that is at least one elected from LiFSI, LiPO2F2 ([0027]) an amount of the first lithium salt in a range of about 0.01 wt% to about 5 wt% based on the total weight of the electrolyte solution ([0039]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 2016/0268636 A1) in view of HONDA et al. (WO 2015/111189A1, using US 2016/0336593 A1 as an English equivalent) as applied to claim 1 above, and further in view of KAZUHISA et al. JP201414127370 A, as cited in the IDS (Translation of Description provided by Examiner).
Regarding claim 5, CHA teaches the electrolytic solution comprises a imide lithium salt (Abstract) and a second lithium salt (Abstract, [0044]) 1.15 M LiPF6 and 1 wt% of imide [0124], a first lithium salt in a range of about 0.01 wt% to about 5 wt% ([0039]) and a second lithium salt in a range of about 0.01 M to about 2.0 M ([0045]).
CHA is silent as to the claimed mole ratio of the imide anion based lithium salt to the convention lithium salt is from 1/1-1/10.
KAZUHISA teaches a lithium battery containing positive electrode active material (Page 3), negative electrode active material (Page 7) and electrolyte ([Page 2, Paragraphs 1, 7-9]), a battery having improved cycle and high rate characteristics (Page 2), an electrolyte including an 6’), the mole ratio of the imide to lithium salt is from 1/1 to 10/1 (Page 8, Examples 1-6) high rate characteristics are improved when LiFSI and LiPF6 are used together and more so when the amount of LiPF6 is the same of less than the amount of LiFSI (Page 9, Figs. 1-3).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the mole ratios of KAZUHISA in the electrolyte of CHA in order to obtain high rate characteristics.
Regarding claim 6, CHA is silent as to the total concentration of the electrolyte in the electrolytic solution is in the range of 0.1 to 3 moles/L.
KAZUHISA teaches the electrolytic solution is preferably 0.8 mol/L to 2.5 mol/L as the total concentration of the electrolyte (Page 6, Paragraphs 5-10).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the mole ratios of KAZUHISA in the electrolyte of CHA in order to obtain high rate characteristics.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 2016/0268636 A1) in view of MIYOSHI et al. (US 2012/0177992 A1) as applied to claim 1 above, and further in view of KAZUHISA et al. JP201414127370 A, as cited in the IDS (Translation of Specification provided by Examiner).
Regarding claim 5, CHA teaches the electrolytic solution comprises a imide lithium salt (Abstract) and a second lithium salt (Abstract, [0044]) 1.15 M LiPF6 and 1 wt% of imide [0124], a first lithium salt in a range of about 0.01 wt% to about 5 wt% ([0039]) and a second lithium salt in a range of about 0.01 M to about 2.0 M ([0045]).

KAZUHISA teaches a lithium battery containing positive electrode active material (Page 3), negative electrode active material (Page 7) and electrolyte ([Page 2, Paragraphs 1, 7-9]), a battery having improved cycle and high rate characteristics (Page 2), an electrolyte including an imide (Pages 3 and 5, Formula 1, ‘LiFSI’) and a salt (Pages 3 and 6, Formula 2, ‘LiPF6’), the mole ratio of the imide to lithium salt is from 1/1 to 10/1 (Page 8, Examples 1-6) high rate characteristics are improved when LiFSI and LiPF6 are used together and more so when the amount of LiPF6 is the same of less than the amount of LiFSI (Page 9, Figs. 1-3).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the mole ratios of KAZUHISA in the electrolyte of CHA in order to obtain high rate characteristics.
Regarding claim 6, CHA is silent as to the total concentration of the electrolyte in the electrolytic solution is in the range of 0.1 to 3 moles/L.
KAZUHISA teaches the electrolytic solution is preferably 0.8 mol/L to 2.5 mol/L as the total concentration of the electrolyte (Page 6, Paragraphs 5-10).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the concentrations of KAZUHISA in the electrolyte of CHA in order to obtain high rate characteristics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 2016/0268636 A1) in view of HONDA et al. (WO 2015/111189A1, using US 2016/0336593 A1 as an English equivalent) as applied to claim 1 above, and further in view of KUNIHIKO et al. JP 2014026966 A, as cited in the IDS (translation of Specification and claims provided by Examiner).
Regarding claim 10, CHA is silent as to the anode active material layer comprises a carbon material as an active material and the carbon material is a graphite particle having pores on the surface and having hollow or interconnected pores, or interconnected inside cracks at the core part of the graphite particle.
KUNIHIKO teaches a negative electrode material for a lithium ion secondary battery having high rate characteristics (Abstract), spheroidized graphite (Page 4, Paragraphs 1-4) with voids on the outer surface and internal surface (Page 2, Paragraph 11), a negative electrode material in which the outer surface of graphite particles having voids inside and the inner surface voids are coated with a polymerized organic compound (Page 3, Paragraph 4); the outer surface of graphite particles have voids and an inner surface have voids (Page 11, Paragraph 4, claim 4).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the graphite particles of KUNIHIKO in the battery of CHA in order to obtain high rate characteristics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 2016/0268636 A1) in view of MIYOSHI et al. (US 2012/0177992 A1) as applied to claim 1 above, and further in view of KUNIHIKO et al. JP 2014026966 A, as cited in the IDS (Translation of Specification and claims provided by Examiner).
Regarding claim 10, CHA is silent as to the anode active material layer comprises a carbon material as an active material and the carbon material is a graphite particle having pores 
KUNIHIKO teaches a negative electrode material for a lithium ion secondary battery having high rate characteristics (Abstract), spheroidized graphite (Page 4, Paragraphs 1-4) with voids on the outer surface and internal surface (Page 2, Paragraph 11), a negative electrode material in which the outer surface of graphite particles having voids inside and the inner surface voids are coated with a polymerized organic compound (Page 3, Paragraph 4); the outer surface of graphite particles have voids and an inner surface have voids (Page 11, Paragraph 4, claim 4).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the graphite particles of KUNIHIKO in the battery of CHA in order to obtain high rate characteristics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 2016/0268636 A1) in view of HONDA et al. (WO 2015/111189A1, using US 2016/0336593 A1 as an English equivalent) as applied to claim 1 above, and further in view of TAKASHI et al. JP2008269979A, as cited in the IDS (Translation of Description, provided by the Examiner).
Regarding claim 10, CHA is silent as to the anode active material layer comprises a carbon material as an active material and the carbon material is a graphite particle having pores on the surface and having hollow or interconnected pores, or interconnected inside cracks at the core part of the graphite particle.
TAKASHI teaches a electrolyte including imide salt ([0027]), EMC, DMC ([0040]), LiPO2F2 ([0069]), active material including graphite ([0176-0181]), with a circularity closer to 1 
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the graphite particles of TAKASHI in the battery of CHA in order to obtain high charge/discharge characteristics.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CHA et al. (US 2016/0268636 A1) in view of MIYOSHI et al. (US 2012/0177992 A1) as applied to claim 1 above, and further in view of TAKASHI et al. JP2008269979A, as cited in the IDS (Translation of Description, provided by the Examiner).
Regarding claim 10, CHA is silent as to the anode active material layer comprises a carbon material as an active material and the carbon material is a graphite particle having pores on the surface and having hollow or interconnected pores, or interconnected inside cracks at the core part of the graphite particle.
TAKASHI teaches a electrolyte including imide salt ([0027]), EMC, DMC ([0040]), LiPO2F2 ([0069]), active material including graphite ([0176-0181]), with a circularity closer to 1 ([0201]), a spheroidized sphere ([0204]) and pores ([0194-0205]), silicon ([0246-0256]); a high current density charge/discharge characteristics improved ([0202,0210-0220]).
Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have included the graphite particles of TAKASHI in the battery of CHA in order to obtain high charge/discharge characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YUSHIN et al. (US 2013/0344391 A1).
YUSHIN teaches a battery electrode comprising core-shell composites including an active material, a composite (100, 1000, 3 Figs. 1,10-14,23), active material (102), core (104), porous protective coating (1006, [0049]); the core (104) is porous ([0031]) and the protective coating is porous (1006, [0049]). Improved battery components ([0007]), enhanced structural and electrochemical stability ([0029]).
YUSHIN et al. (US 2014/0170503 A1).
YUSHIN teaches a porous active material (Figs. 1-34), porous cores ([0031]).
YOSHIKA et al. (JPH11214011 A, as cited in the IDS, translation of Description, obtained from IP.com, provided)
YOSHIKA teaches A lithium ion battery [0002], comprising: electrode active material fixed to the current collector [0002], positive and negative electrodes [0002,0021-0027], the anode active material layer having a mass load higher than 60g/m2 ([0021] negative electrode sheet 200g/m2), a cathode comprising a cathode active material layer on a cathode current collector, the cathode active material layer having a mass load higher than 80g/m2 ([0021] the obtained battery electrode composition was applied in an amount of 290 g/m2, to obtain a positive electrode sheet), and an electrolytic solution comprising an imide anion based lithium salt and LiPO2F2, wherein at least one of the anode and cathode active material layers comprises a ball spacer comprising silicone ball [0005-0007] polyorganosiloxane with a linear structure, branch structure or cyclic structure, cyclic structure preferred.

KOUZU teaches the mass % of second particle in the composite particle 0.5-20mass% ([0146]) 0.01-5 micrometer of second particle ([0140]), the first particle is a graphite particle having pores ([0020]) the first particle is graphite with a circularity of 0.6 to 1.00 ([0018,0107]); porous particles and internal vacancies ([0121,0135,0219,0291]).
KONDO et al. (US 2015/0118580 A1).
KONDO teaches an electrolyte comprising imide and LiPO2F2 ([0041]), anode and cathode material comprising graphite ([0046-0048]).
MATSUSHITA et al. (US 2018/0316054 A1).
MATSUSHITA teaches a negative electrode active material including a carbon particle and silicon particle (Abstract).
NAKAZAWA et al. (US 2016/0013517A1).
NAKAZAWA teaches a negative electrode active material including graphite particles (Abstract), an electrolyte including an imide ([0027]).
OGIHARA et al. (US 2017/0012320 A1).
OGIHARA teaches negative electrode active material contains a Si ([0073-0079]) material which may be spherical ([0079]); LiPO2F2 in the electrolytic solution ([0023]).
ABE et al. (US 2017/0214091 A1).
MASARAPU et al. (US 2014/0065464 A1).
ODOM et al. (US 2018/0019470 A1).
WATANABE et al. (US 2017/0346087 A1).
YAMAMOTO et al. (US 2010/0248031 A1).
KOSUZU et al. (US 2008/0090152 A1).

BROWNE et al. (US 2020/0377678 A1).
OH et al. (US 2019/0036162 A1).
KIM et al. (US 2013/0209882 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/S.Q/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723